Citation Nr: 0727884	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  05-18 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania

THE ISSUES

1. Entitlement to service connection for Reiter's Syndrome.

2. Entitlement to service connection for a back disability 
(to include as secondary to Reiter's Syndrome).

3. Entitlement to service connection for a bilateral hip 
disability (to include as secondary to Reiter's Syndrome).

4. Entitlement to service connection for a bilateral ankle 
disability (to include as secondary to Reiter's Syndrome).

5. Entitlement to service connection for a bilateral hand 
disability (to include as secondary to Reiter's Syndrome).

6. Entitlement to service connection for a bilateral knee 
disability (to include as secondary to Reiter's Syndrome).

7. Entitlement to service connection for a genitourinary 
condition (to include as secondary to Reiter's Syndrome).


REPRESENTATION

Appellant represented by:	Adjutant General's Office of 
Pennsylvania


WITNESSES AT HEARING ON APPEAL

Appellant & Appellant's Spouse


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1968 to February 1970.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a June 2004 
rating decision of the Philadelphia RO.  In May 2007, the 
veteran appeared before the undersigned at a Travel Board 
hearing at the RO.  A transcript of this hearing is of 
record.  At the hearing, the veteran submitted additional 
evidence with a waiver of RO initial consideration of such 
evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.



REMAND

In December 2003, the RO notified the veteran that it was 
unable to locate his complete service medical records.  As 
these records are unavailable, VA has a well-established 
heightened duty to assist.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).

The veteran claims that his Reiter's Syndrome is related to 
environmental exposures during service, to include herbicide 
exposure, humid conditions in Vietnam, and eating foods that 
may have been contaminated with salmonella or other toxins.  
The record shows that he served in Vietnam during the Vietnam 
War.  Hence, it is presumed that he was exposed to 
herbicides.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  A March 
1981 VA Agent Orange examination report also discusses the 
nature of possible herbicide exposure.  However, the 
disabilities claimed are not ones enumerated as being 
entitled to presumptive service connection on the basis of 
herbicide exposure.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  The United States Court of Appeals for the 
Federal Circuit has held that when a claimed disorder is not 
included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during service, to 
include as based on exposure to herbicides.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The veteran also asserts that his Reiter's Syndrome resulted 
from gonorrhea and dysentery during service.  Textual 
evidence of record shows that Reiter's syndrome can occur 
after venereal infections and dysentery.  On January 1970 
separation examination, the veteran reported a history of 
having gonorrhea; a clinical notation reports the veteran was 
treated for gonorrhea.  He has also reported a history of 
dysentery during service.  On January 1970 separation 
examination, he did not report having dysentery or any 
related symptoms.  A February 1981 VA medical record notes 
the veteran had a 12 year history of urethritis.  

Additionally, the veteran has alleged that various joint and 
back pains may have arisen from helicopter related 
experiences, including jumps, during service.  DD Form 214 
lists the veteran's military specialty as helicopter crew 
chief.  A January 1970 Award of the Air Medal for Heroism 
shows that he was awarded the Air Medal after exposing 
himself to enemy gunfire in order to load wounded men and 
women onto the helicopter.  A May 2007 letter from Dr. G. F. 
states that he has been treating the veteran for 20 years and 
that he was diagnosed with Reiter's Syndrome in 1994.  His 
symptoms had been going on for many years prior to his 
diagnosis, including a progressive worsening of arthritis 
symptoms of hips, knees, back, and hands.  He also indicated 
that trauma from his helicopter experiences may have 
contributed to worsen his symptoms.  

The veteran has not been afforded a VA examination to assess 
the etiology of his disabilities.  Under 38 C.F.R. 
§ 3.159(c)(4), a VA medical examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the veteran suffered an event, injury or 
disease in service; (C) indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  Here, there are current medical diagnoses of Reiter's 
syndrome, joint symptoms, and a genitourinary condition and 
evidence of in service events that may be associated with 
these disabilities, but there is insufficient evidence to 
determine whether the current disabilities are related to the 
events in service or whether joint and genitourinary 
conditions are related to Reiter's Syndrome or to in service 
events.  In light of the foregoing and VA's heightened duty 
to assist, a VA examination to obtain a medical opinion is 
indicated.

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the veteran 
to be afforded a VA examination by a 
rheumatologist to determine the following: 
(a) The nature and most likely etiology of 
the veteran's Reiter's syndrome, back, 
genitourinary, and bilateral hip, ankle, 
hand, and knee conditions; more 
specifically, the examiner should opine 
whether it is at least as likely as not (a 
50 % or better probability) that these 
disabilities were caused by service, to 
include any event, injury, or disability 
sustained therein.  (b)  If the examiner 
determines that the veteran's Reiter's 
Syndrome is at least as likely as not 
related to the veteran's service, the 
examiner should also determine whether 
back, genitourinary, and bilateral hip, 
ankle, hand, and knee conditions are 
caused or aggravated by Reiter's Syndrome.  
The veteran's claims file must be reviewed 
by the examiner in conjunction with the 
examination and the examiner must explain 
the rationale for the opinions given, 
specifically noting evidence of gonorrhea 
during service, history of dysentery, 
environmental exposures during service, 
and any helicopter related experiences.  

2.  The RO should then re-adjudicate the 
claims.  If any remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order,  for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

